Citation Nr: 1010512	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-21 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to June 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Board notes, as explained below, that the Veteran has 
submitted evidence to the Board that has yet to be considered 
by the RO without a waiver of initial consideration thereof.  
Nevertheless, as the claim for service connection of left ear 
hearing loss is granted, referral of this evidence is not 
necessary.  See 38 C.F.R. § 20.1304(c).  

The issue of entitlement to service connection for right ear 
hearing loss being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the Veteran's left ear hearing loss is 
attributable to service.


CONCLUSION OF LAW

Service connection for left ear hearing loss is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, need not be addressed at this time

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). 

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the 
nervous system, such as sensorineural hearing loss, are 
included among the specified chronic diseases subject to 
presumptive service connection.  38 C.F.R. § 3.309(a).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current disability is the result 
of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record, including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks compensation for left ear hearing loss.  He 
relates that during his service in the military that he 
served aboard a ship in the boiler room with constant noise 
exposure from high pressure steam equipment without hearing 
protection.  He denies any other noise exposure.  See March 
2007 statement from Veteran.  The Veteran's military 
occupational specialty (MOS) was a steam generator plant 
operator.  See DD Form 214.   

The Veteran received an enlistment audiologic examination in 
July 1974.  On his contemporaneous report of medical history 
he denied having had hearing loss.  Upon audiologic 
evaluation at this time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
0
N/A
5
An April 1975 service treatment record documents a complaint 
of problems with the left ear after the Veteran was hit in 
this ear.  It was suspected at this time that the Veteran may 
have a ruptured eardrum.  Examination apparently revealed no 
perforation, however.

In August 1976 the Veteran presented with a complaint of 
bilateral hearing loss for six months.  Upon audiologic 
evaluation in at this time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
LEFT
35
25
35
30
30
35

The Veteran received a separation audiologic examination in 
May 1978.  On his contemporaneous report of medical history 
he checked "don't know" with regards to ever having had 
hearing loss.  Upon audiologic evaluation at this time, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
8000
LEFT
10
5
5
5
10
20
25

Of record is a November 2005 record from the Veteran's 
private otolaryngologist.  This record documents a chief 
complaint of a sensation of left ear hearing loss.  The 
Veteran apparently related that he was unsure of how long 
this had been present.  It was noted that an audiogram dated 
about a year prior showed a left mid to high frequency 
sloping sensorineural hearing loss.  The doctor noted that 
the Veteran worked in a boiler room during his service in the 
Navy, as well as significant post-service noise exposure when 
the Veteran worked in a power plant.  The Veteran related 
having an injury to the left hear in the service when someone 
"boxed his ear."  Audiograms at this time showed 
sensorineural hearing loss in the left ear sloping from 1000 
Hz to 8000 Hz.  The doctor assessed the Veteran with gradual 
increase in hearing loss in the left ear mainly in the mid-
frequencies.  He noted possible etiologies of early 
presbycusis versus a type of cochlear injury related to his 
significant noise exposure versus previous trauma versus a 
viral inflammation, etc.  A December 2005 note from this 
provider contains a similar assessment of left-sided 
asymmetric hearing loss and that he believed that viral 
cochleitis was likely the cause.  

In July 2007 the Veteran was provided a VA examination in 
furtherance of substantiating his claim.  The examiner noted 
that the claims file had been reviewed and that they showed, 
as the Veteran reported, that he had been slapped with an 
open hand over the left ear in service.  The examiner noted 
that at the time the Veteran did have a possibly perforated 
tympanic membrane, as well as some hearing loss at that time, 
but that he appeared to have recovered from his injury and 
the hearing loss by the time of discharge.  The examiner 
noted that the Veteran's entrance and separation audiograms 
showed normal hearing and thus concluded that the Veteran's 
current left ear hearing loss was not caused by or a result 
of military noise exposure.  It is noted that the audiogram 
taken at this time showed hearing loss in the left ear to a 
degree showing disability for VA purposes.  38 C.F.R. § 
3.385.

In September 2007 the Veteran submitted an opinion from a 
private audiologist.  This audiologist noted the Veteran's 
history of an injury to his left ear from a slap thereto.  
The audiologist also noted that the Veteran served in a 
boiler room for 4 years during his military service, with 
significant noise exposure and without the benefit of hearing 
protection.  The audiologist related that he believed that 
the Veteran's injury to the left ear while in the military, 
along with the significant in-service noise exposure, "could 
definitely be leading to his delayed sensory neural hearing 
loss."  The audiologist acknowledged that the Veteran's 
separation physical showed hearing in the normal range, but 
stated that the significant injuries while in the military 
"can lead to a delayed type of loss."

While there is conflicting evidence of record regarding the 
etiology of his left ear hearing loss, the Board finds that, 
in affording the Veteran the benefit of the doubt, 
entitlement to service connection for left ear hearing loss 
is warranted.  The Veteran's relation of exposure to noise in 
service is consistent with his MOS.  It is therefore conceded 
that he was exposed to such noise.  Notwithstanding the VA 
examiner's negative opinion, the evidence is brought to at 
least equipoise by the September 2007 opinion of the private 
audiologist.  Each of these opinions is based upon an 
adequate history.  As is true with any piece of evidence, the 
credibility and weight to be attached to this opinion are 
within the province of the Board as adjudicators.  See Madden 
v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Accordingly, the 
evidence is overall in equipoise that the Veteran's left ear 
hearing loss is attributable to in-service noise exposure; 
thus, the claim is granted.  


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.


REMAND

Within 90 days of receiving notification of the certification 
and transfer of the Veteran's records to the Board, the 
Veteran's representative submitted audiology records from the 
Tomah VA Medical Center (VAMC) dated in October 2009.  
Neither the Veteran nor his representative submitted a waiver 
of initial RO review with this evidence.  Pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction (AOJ) for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304.  Accordingly, this evidence must be 
referred to the AOJ.

Moreover, the submission of this evidence raises the 
possibility that there may be other relevant outstanding VA 
records.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
VA has a duty to seek these records.  38 C.F.R. § 3.159(c) 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's VA medical 
records not currently associated with the 
claims file, particularly any from the 
Tomah VAMC, and associate them therewith.

Perform any and all follow-up as 
necessary, and document negative results.

2.  Review the recently submitted evidence 
and any evidence associated with the 
claims file in accordance with paragraph 1 
of this remand, take any appropriate 
action deemed necessary as a consequence 
of that review, and readjudicate the 
Veteran's claim.  If any benefit sought on 
appeal remains denied the Veteran and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


